DETAILED ACTION
Reopening of Prosecution After Appeal Brief

In view of the Appeal Brief filed on 8/09/2022, PROSECUTION IS HEREBY REOPENED, as a new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 




Claims 31-40 and 49 are re-examined herein, because ingredients were inversely labeled in the OA of 2/14/2022, the ratio of claim 38 was calculated wherein the values of said ingredients were also inverted, therefore the teaching did not show the cellulose-based fiber to hydrocolloid having a ratio about 1:1 to about 1:3, and a new grounds of rejection is now provided above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-40 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 requires a low viscosity hydrocolloid, however, when looking toward the pending Specification for light, there is no clear guidance or definition of what viscosity such an ingredient must comprise.  Therefore such a claim is indefinite because it is unclear as to what the scope is for the viscosity, a low viscosity hydrocolloid must have.



Claim Rejections - 35 USC 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-40 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated, or in the alternative under 35 U.S.C. 103 as being unpatentable over Krawczyk (2005/0233046).
With regard to the prior art, the term/phrase "low viscosity hydrocolloid" encompasses any of the specific hydrocolloids claimed.

Krawczyk teaches methods of making liquid food compositions, comprising: MCC, a hydrocolloid (ab.) and water (0014).  

Krawczyk teaches the composition may be in any form, including: liquid, gel or  and solids (0019), which provides options to exclude forming a gel, as claimed.

Water insoluble cellulose-based fiber
Krawczyk teaches the compositions comprise microcrystalline cellulose (MCC) (ab), the specifically claim water insoluble cellulose-based fiber (as required of pending claim 32) . 

Low viscosity hydrocolloid
Krawczyk teaches the compositions comprise low viscosity hydrocolloid, including: guar gum (0005) (as required of pending claims 34-37). 

Water
Krawczyk teaches the compositions may comprise water (0014).

Ratio of cellulose-based fiber to hydrocolloid
Krawczyk teaches the compositions comprise cellulose-based fiber (MCC) to hydrocolloid (guar) of 30/70 to 90/10 (1:0.43 to 1:2.33) (0008), which encompasses and the claim of wherein the cellulosic based cellulose-based fiber (MCC) and the hydrocolloid (gum) are present in a ratio of about 1:1 to about 1:4. 

Viscosity
Krawczyk teaches the use of the combination of a colloidal microcrystalline cellulose (MCC)/hydrocolloid composition because of their low viscosity, good mouth feel and stability over time (0004).

Then, Krawczyk provides examples of the liquid composition having a viscosity of 12.5 to 38.5 cP (0037), which encompasses the claim of from about 5 cps to about 30 cps. 


Intended Use
It has been long held that a composition and its function cannot be separated, therefore the composition as taught above is suitable for use as a dietary fiber supplement, as claimed. 
In the alternative, it would be reasonable to expect that similar compositions have similar intended uses, including being suitable for use as a dietary fiber supplement, as claimed.

Dependent claims
As for claim 32, see the discussion above that imparts the cellulose-based fiber is microcrystalline cellulose.  

As for claim 33, Krawczyk teaches the use of additives, including: fruit juice in powder form (0009), acidulants , sweeteners, colorants, and flavorings (ref. clm. 24).

As for claim 34, Krawczyk teaches the use of the hydrocolloid is guar gum (as discussed above); acacia; pectin; locust bean gum; hydroxy propyl methyl cellulose; agar, alginates; propylene glycol alginate; carrageenan; starch; xanthan; gellan; konjac gum; pullulan; ghatti; karayan gum; tara gum; tragacanth; carboxymethylcellulose (CMC); methylcellulose (MC); hydroxypropylcellulose (HPC); cellulose gum; arabinoxylan; gelatin; and or mixtures of any of these (0005, 0011).  


As for claim 35, Krawczyk teaches the use of guar gum and gum acacia (0005).  

As for claim 36, Krawczyk teaches the use of additional hydrocolloids and discussed in claim 34, above.

As for claim 37, Krawczyk teaches the use of the cellulose-based fiber is microcrystalline cellulose and the hydrocolloid is selected from the group consisting of guar gum and gum acacia, as discussed in the rejection of claims 31 and 34-36 above.  

As for claim 38, Krawczyk teaches the compositions comprise cellulose-based fiber (MCC) to hydrocolloid (guar) of 30/70 to 90/10 (1:0.43 to 1:2.33) (0008), as discussed above, which encompasses and touches the claim of wherein the cellulosic based cellulose-based fiber (MCC) and the hydrocolloid (gum) are present in a ratio of about 1:1 to about 1:3. 

As for claim 39, Krawczyk teaches the compositions comprise cellulose-based fiber (MCC) to hydrocolloid (guar) of 30/70 to 90/10 parts weight (0008), and goes on to provide examples wherein the MCC, the cellulose-based fiber, is present in a concentration of about 50 wt% or less of the composition (0007; Exs. 2-7, 9-10, 13-15; and ref. clms. 8-10, 27-28, 48, 50-51, 60, 62-63 and 72).  



As for claim 40, as discussed in the rejection of claim 31 above, Krawczyk provides examples of the liquid composition having a viscosity of 12.5 to 38.5 cP (0037), which encompasses the claim of from about 5 cps to about 20 cps, as claimed.

As for claim 49, Krawczyk  teaches the composition comprises beverages (ab.), including those the teaching in solid states, as discussed above, which encompasses the use of powdered types because the amount of forms encompasses by solid beverages is so small that one in the art of skill in the art would envisage powdered beverages. All other limitations of claim 49 are discussed above.

Response to Arguments
Appellant’s surprising discovery
It is asserted, that the claimed invention relates to a dietary fiber supplement comprising a water insoluble cellulose-based fiber (insoluble fiber) and a hydrocolloid (soluble fiber). (See independent claims 31 and 49). Inventors of the present application surprisingly discovered that sharpness or grittiness that would typically be detected by a consumer of an insoluble fiber such as MCC (microcrystalline cellulose) or cellulose powder in a fiber supplement can be substantially reduced or eliminated by combining a hydrocolloid such as guar gum with the insoluble fiber at the claimed ratios. (See specification of the present application, paragraphs [0041], [0043] and [0044]). Moreover, an increase in viscosity of a fiber supplement can be perceived as increased sliminess or sludginess and it was surprisingly discovered that the claimed combination of insoluble fiber with hydrocolloid did not significantly increase the viscosity of the dietary fiber supplements. (Id. at paragraphs [0034]-[0037]).
In response, a proper showing of unexpected results has not been presented to the office.

Prior art
It is asserted, that the Examiner cited Ubbink (US2005/0153018, hereinafter “Ubbink”) in view of McGinley (US5,192,569, hereinafter “McGinley”) in the Final Rejection dated February 14, 2022 (hereinafter “Final Rejection”). Ubbink disclosed a pellet (probiotic delivery system) comprising a compacted inner matrix (which comprises particles of probiotics) coated with a moisture barrier coating. (See Ubbink, Abstract, paragraphs [0014], [0015], [0026] and Figures la and 1b). The inner matrix is clearly solid. The probiotics (micro-organisms) are in the form of particles. (Id. at paragraph [0062]). The particles comprise inert carbohydrates which can be hydrocolloids such as pectin, guar, xanthan and gum acacia. (Id. at paragraph [0063]). The inner matrix may further comprise components such as fillers and the fillers can be selected from the vast number of candidates including microcrystalline cellulose (MCC). (Id. at paragraphs [0070] and [0071)]).
McGinley disclosed an aggregate of MCC with guar gum wherein MCC and guar gum are hydrogen-bonded together through a unique process. (See McGinley, Abstract, column 3, lines 60-63 and 30-38). In McGinley, guar gum is adsorbed on the surface of MCC. (Id. at column 4, lines 7-10).

In response, no arguments are presented toward how the teachings above are not analogous, or related to the claims herein.

Obviousness
It is asserted, that Appellant respectfully traverses the Final Rejection, of claims 31-40 and 49 were rejected under 35 U.S.C. 103 as being unpatentable over Ubbink in view of McGinley. Appellant respectfully traverses this rejection.
The Examiner contended that Ubbink disclosed all components (water, water insoluble cellulose-based fiber and low viscosity hydrocolloid) recited in claim 31. (See Final Rejection, page 3 and page 4, 1° and 2" paragraphs). The Examiner alluded that Ubbink’s inner matrix is liquid. (Id. at page 4, 4" paragraph). Regarding the ratio of cellulose-based fiber to hydrocolloid, the Examiner contended that McGinley disclosed an aqueous composition comprising 60 to 99 parts of the hydrocolloid, and 1 to 40 parts of the fiber, which encompasses the claimed ratio of about 1:4 to 4:1. (Id. at page 5, last paragraph). Regarding the viscosity of the composition, the Examiner contended that similar compositions have similar viscosity. (Id. at page 6, 3“ paragraph). Regarding intended use, the Examiner contended that similar compositions have similar intended use, including being suitable for use as a dietary fiber supplement. (Id. at 4 paragraph).

Appellant respectfully disagrees for at least the following reasons:
1) Although Ubbink’s probiotic delivery system may comprise components recited in claim 31, it is substantially different from the composition of claim 31. The composition of claim 31 has viscosity of from about 5 cps to about 30 cps and is thus a low-viscosity liquid. 
In comparison, Ubbink’s probiotic delivery system is composed of compacted pellets. (See Ubbink, Abstract and paragraphs [0017] and [0018]). The pellet (1) comprises an inner matrix (2) coated with a moisture barrier (4). (Id. at paragraphs [0014], [0015], [0026] and Figures la and 1b). The inner matrix (2) contains particles of probiotics (3) surrounded by filler. (Id. at paragraphs [0015], [0026], [0066], [0067] and Figures la and 1b). Ubbink clearly indicated that pellet and inner matrix are in solid state. (Id. at paragraphs [0014], [0015], [0042], [0068] and [0123]).
Citing Ubbink paragraph [0094], the Examiner contended that Ubbink’s inner matrix has high water content and is thus a liquid before drying. (See Final Rejection, page 4, 4" paragraph and Section “Response to Arguments” from page 14, 4" paragraph to page 15, 1“ paragraph). Appellant respectfully disagrees. 
Ubbink paragraph [0094] merely taught that “a relatively high water content supports the compaction” of the inner matrix ingredients. A person of ordinary skill in the art (hereinafter “POSITA”) understands that compaction means to make a solid substance more dense and the term “relatively high water content” merely means the inner matrix ingredients are wet for compaction. As taught in Ubbink paragraph [0098], moistened components can make compaction easier. Although wet, the inner matrix
ingredients are in solid state. Appellant submits that nowhere in Ubbink taught or fairly suggested that the inner matrix before drying is in liquid state.



Based on the foregoing, Appellant submits that the composition of claim 31 is a low- viscosity liquid whereas the inner matrix of Ubbink is solid. Therefore, they are substantially different.
In response, although Appellant does not claim or disclose the amount of water in the specifically claimed composition having the claimed viscosity, when taking the modified rejection as a whole, the rejection of record provides a composition with the claimed ingredients, in the claimed amounts, including what a high water content amount to when looking toward similar compositions having high water contents.  Said rejection as a whole does make obvious the claimed properties, including the claimed viscosity.  
Ubbink teaches that the inner matrix, includes: a variation of ingredients, comprising moist fillers, optionally binders/functional ingredients, that are mixed and compacted, whereby a relatively high water content supports the compaction.  The method of manufacture, includes: mixing and drying before compacting (0094-0095). Ubbink provides that the method of making the inner matrix, includes an intermediate composition with a high water content (0094), this does not limit the intermediate inner maxtix to one that is solid as argued.
As for Appellant’s evidence of this:
At paras. 0014-0015, Ubbink describes what the food may consist of, in a single embodiment, it does not limit what the inner matrix comprises prior to being dried once or twice and then being compacted (0094-0095).  This does not indicate the intermediate inner matrix is in solid state.
At para. 0042, Ubbink describes another embodiment, which does not limit what the applied intermediate inner matrix, or what it comprises prior to being dried once or twice and then being compacted (0094-0095).  This does not indicate the intermediate inner matrix is in solid state.
At para. 0068, Ubbink describes the pellet after it is made, not the applied intermediate inner matrix, or what it comprises prior to being dried once or twice and then being compacted (0094-0095). 
At para. 0123, Ubbink describes another single embodiment, of the preparation of pellets, with no discussion toward the applied intermediate inner matrix, or what it comprises prior to being dried once or twice and then being compacted (0094-0095). 
Further, McGiney is applied as a secondary reference, for teaching similar high water content compositions, including similar components to those claimed and taught by Ubbink, wherein the teaching is clear that the high water content is from 50 to 99 wt.%, based on the amounts of the hydrocolloid (MCC) and fiber (guar) contents  (9, 44+ and ref. clm. 7).  
Therefore, when taking the rejection as a whole, the modified teaching provides a composition with the claimed ingredients, in the claimed amounts, which makes obvious the claimed properties, including the claimed viscosity.  

2) Second, it is newly asserted, that the Examiner indicated that McGinley disclosed an aqueous composition comprising 60 to 99 parts of the hydrocolloid, and 1 to 40 parts of the fiber. (See Final Rejection, page 5, last paragraph). This is not correct. McGinley taught that the amount of MCC (cellulose-based fiber) should be 60-99% by weight and the amount of gum (hydrocolloid) should be 40-1% by weight. (See McGinley, column 5, lines 27-30). Therefore, McGinley taught that the ratio of cellulose-based fiber to hydrocolloid is at least 1.5.
In response, in this case the amounts for each ingredient of the ratio are the same.  The modified teaching discusses correctly that McGinley, provides an aqueous composition comprising: 60 to 90 parts of MCC by dry weight and 1 to 40 parts by dry weight guar gum.  Therefore, although it is agreed there is an inadvertent typo in the rejection, McGinley does show, as the amounts discussed in the rejection of record reflect, encompassing amounts of the claimed ratio of cellulose fiber to hydrocolloid of 4:1 to 1:4.  

It is newly asserted, that Appellant submits that a POSITA would not apply McGinley’s ratio (of cellulose- based fiber to hydrocolloid) on Ubbink’s inner matrix. As discussed above, Ubbink’s inner matrix (2) contains particles of probiotics (3) surrounded by filler. (See Ubbink, paragraphs [0015], [0026], [0066], [0067] and Figures 1a and 1b). The particles comprise inert amorphous carbohydrates (e.g., guar gum) in which the probiotics are embedded. (Id. at paragraph [0063]). Examples of filler include MCC (cellulose-based fiber). (Id. at paragraph [0071]). In Ubbink, MCC is merely used to fill up the volume of the inner matrix. (Id.) Since the size of inner matrix is not limited, the amount of MCC and the ratio of MCC/guar gum in Ubbink is arbitrary. Actually, nowhere in Ubbink disclosed the amount of MCC. Therefore, a POSITA would not apply McGinley’s MCC/guar gum ratio onto Ubbink.

In response, Appellant provides no reason as to why McGinley would destroy the Ubbink reference, which means this argument is not persuasive.  Further, because Ubbink is broad, and unlimiting, this does not mean another reference cannot be applied to show a specific amount.  Therefore McGinley is properly applied, because the MPEP is clear that a range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case, and in this case Ubbink is broad and unlimited, and McGinley is narrower.

It is newly asserted, that in McGinley, guar gum is adsorbed on MCC to form an aggregate. (See McGinley, column 2, lines 53-59, column 3, lines 60-63 and column 4, lines 7-10). McGinley taught that guar gum should be present in an amount sufficient to cover and form a stable aggregate with MCC. (Id. at column 5, lines 20-24). 
In Ubbink, however, MCC and guar gum are separate. MCC is filler while guar gum is part of the particle comprising probiotics. (See Ubbink, paragraphs [0063] and [0071]). Therefore, McGinley’s teaching about the MCC/guar gum ratio is not applicable to Ubbink.
MCC/guar gum aggregate in McGinley has substantially different application or function comparing with MCC and guar gum in Ubbink. MCC/guar gum aggregate in McGinley is used as a low-calorie fat-like material in foods. (See McGinley, Abstract). In Ubbink, however, guar gum is used to protect probiotics and MCC is used as a filler (to fill up the volume of the inner matrix). (See Ubbink, paragraphs [0063], [0064] and [0071]). Therefore, McGinley’s teaching about the MCC/guar gum ratio is not applicable to Ubbink.
In response, the amount of MCC and guar gum taught by McGinley are for the separate components; and neither the claims of McGinny exclude the use of probiotics.  
Ubbink teaches the inner matrix may serve as a carrier for the probiotics (0034) and that it is used as a functional food, which includes a variety of optional ingredients (0037), which means this is not a requirement of the teaching, and this argument is not persuasive.

3) Third, it is newly asserted, that Appellant re-submits, that the inner matrix of Ubbink is solid whereas the composition of claim 31 is a low-viscosity liquid. Therefore, they are substantially different. Nowhere in McGinley disclosed viscosity. Therefore, McGinley failed to cure the deficiency of Ubbink.
In response, please see the detailed discussion above under item 1) where it is noted, that when taking the modified rejection as a whole, the rejection of record provides a composition with the claimed ingredients, in the claimed amounts, including what a high water content amount to when looking toward similar compositions having high water contents.  Said rejection as a whole does make obvious the claimed properties, including the claimed viscosity because it has been long held that it is reasonable to expect similar compositions have similar properties.

4) Fourth, it is newly asserted, that Appellant submits that Ubbink failed to teach or fairly suggest the intended use (as a dietary fiber supplement) recited in claim 31 and McGinley failed to cure such deficiency. The Examiner contended that Ubbink’s composition is similar to the composition of claim 31 and thus also has similar intended use including being suitable for use as a dietary fiber supplement. (See Final Rejection, page 6, 4" paragraph). Appellant respectfully disagrees. As discussed above, the inner matrix of Ubbink is substantially different from the composition of claim 31. Ubbink also clearly stated that its composition is a probiotic delivery system. (See Ubbink, Abstract). Therefore, Ubbink’s composition has substantially different intended use comparing with the composition of claim 31.
McGinley clearly stated that its composition is intended to be used as a low-calorie fat-like material in foods. (See McGinley, Abstract). Therefore, McGinley failed to cure the deficiency of Ubbink.
In response, Ubbink discloses that the edible composition functional ingredient includes, fiber and an option to probiotics (0037), therefore this argument is not persuasive as the fiber therein is dietary (i.e. edible).  
Further, since McGinley teaches edible compositions comprising similar ingredients, it must also provide edible (i.e. dietary) fiber (0037), therefore this argument is not persuasive.  

Claim 38
It is asserted, that Appellant further submits that the ratio of cellulose-based fiber to hydrocolloid recited in claim 38 is critical to the desired property of the composition. Grittiness and sliminess are unpleasant properties for a dietary fiber supplement composition. (See specification of the present application, paragraph [0006]). Inventors of the present application surprisingly discovered through experiments that when the cellulose-based fiber (e.g., MCC) and the hydrocolloid (e.g., guar gum) are present in a ratio of about 1:1 to about 1:3, the claimed composition has perceptively reduced grittiness and an acceptable degree of perceived sliminess. (Id. at paragraph [0049], Example 5 (i.e., paragraphs [0059]-[0063]) and Figures 1- 3). In comparison, when the ratio of cellulose-based fiber (e.g., MCC) to hydrocolloid (e.g., guar gum) is greater than 1, perceived grittiness was not masked. (Id. at paragraph [0063] and Figure 3).
In response, although Appellant’s disclosure is appreciated, it is not a proper showing of criticality. 
Claims 31-40 and 49 are re-examined herein, because ingredients were inversely labeled in the OA of 2/14/2022, the ratio of claim 38 was calculated wherein the values of said ingredients were also inverted, therefore the teaching did not show the cellulose-based fiber to hydrocolloid having a ratio about 1:1 to about 1:3, and a new grounds of rejection is now provided above.

It is asserted, that Claim 39 of the present application depends on claim 31 and further recites that the cellulose-based fiber is present in a concentration of about 50 wt% or less of the composition. Examiner contended that McGinley taught the fiber in amounts of 1 to 40 wt% on dry bases in an aqueous solution with a high water content of from 50 to 99 wt%, which encompasses the amount of fiber recited in claim 39. (See Final Rejection, page 9, 4" paragraph). Appellant respectfully disagrees.
As discussed above, McGinley taught the amount of MCC (cellulose-based fiber) being 60-99 wt% (on dry bases) instead of 1 to 40 wt% indicated by the Examiner. (See McGinley, column 5, lines 27-30). 
The Examiner contended that McGinley also disclosed aqueous solutions of MCC/guar gum aggregates. (See Final Rejection, page 9, 4" paragraph citing McGinley column 7, lines 57-68 bridging to column 8, lines 1-2). Since claim 39 was rejected over Ubbink in view of McGinley, the Examiner alluded that it would be obvious to modify Ubbink’s inner matrix into McGinley’s aqueous solution. 
In response, the rejection of record correctly states that McGinley teaches the use of: 
MCC, (4, 57+, 8, 5+) in amounts of 60 to 99 parts by dry weight (ref. clm. 1); 
guar gum (ab., 8, 40+), as a dispersant for the MCC (2, 38+), in amounts of 1 to 40 parts by dry weight (ref. clm. 1); and 
a high water content of from 50 to 99 wt.%, based on the amounts of the hydrocolloid (MCC) and fiber (guar) contents  (9, 44+ and ref. clm. 7).
This means when 50 to 99 wt% of water is added to the MCC and guar gum, the two ingredients make up from 1 to 50 wt% of the composition.  Given there must be a minimum of 1 part guar gum, this leaves 49 parts MCC, which encompasses the claim of cellulose-based fiber in a concentration of about 50 wt% or less of the composition.

Claim 49
It is asserted, that the MCC/guar gum aggregate in McGinley has substantially different application or function comparing with MCC and guar gum in Ubbink. MCC/guar gum aggregate in McGinley is used as a low-calorie fat-like material in foods. (See McGinley, Abstract). In Ubbink, however, guar gum is used to protect probiotics and MCC is used as a filler (to fill up the volume of the inner matrix). (See Ubbink, paragraphs [0063], [0064] and [0071]). Therefore, McGinley’s teaching about the MCC/guar gum ratio is not applicable to Ubbink.
In response, as discussed above this argument is not persuasive because Ubbink is not limited to the use of probiotics, as discussed above,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793


/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793